Title: General Orders, 12 June 1780
From: Washington, George
To: 



Head Quarters Short Hills [N.J.] Monday June 12. 1780
Parole Springfield:  Countersigns F; O.Watchword. Take Care.

[Officers] For this day—Colonel Steward[,] Major Reed[,] Brigade Major Van Laer.
Field Returns of the officers and men “present fit for Action” to be delivered at six o clock this afternoon.
Picquets to be paraded at 5 o clock P.M: between the right and left Wing of the Front line where the Grand Parade is assigned ’till further orders.
A Chain of Sentinels to be posted round each Division.
A Captain of the day from each division to be appointed as usual.

After Orders
In Case of an Alarm Colonel Taylor’s regiment of Militia is to join the right wing of the Army and Colonel Van Dyck’s and Colonel Nelson’s the Left to be disposed of as Major General St Clair and the Marquis de la Fayette shall judge most proper.

